Petees, J.,
added the following note, concurred in by WaltoN, J.
I concur in the result in this case, seeing no injurious consequences to result from having a person represented on both sides of the case as a member of different copartnerships. Under our statutes, this is not much of a common law proceeding. But I do not think the result is maintainable merely because there was no plea in abatement. The objection, that one person cannot sue himself and another, has often been admitted and, I think, never rejected, under the general issue. See 1 Chitt. PL p. 47,16 Am. Ed. and numer ous cases cited in the note thereto.